Citation Nr: 1422512	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-06 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder(PTSD).   


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection and assigned a 30 percent rating for PTSD, effective January 6, 2011.  


FINDING OF FACT

The Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.   


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence; and examined the Veteran for PTSD in April 2011 and October 2013.  The Veteran asserted in April 2014 that the October 2013 VA examination is inadequate.  However, the Board concludes otherwise, as it the examiner elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail, and the Veteran has not contended that the examination his condition has changed (i.e. worsened) since the 2013 examination was conducted.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the denial of a rating greater than 30 percent for his service-connected PTSD.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

On private evaluation in March 2011, the Veteran was noted to have retired from his job after 32 years.  He reported being hypervigilant and startled.  His GAF was 46.  Medication was prescribed.   In April 2011, the Veteran reported nightmares 2 times a week, panic attacks 2-3 times per month, and that he was angry at his boss and wife.  Medication was increased.  

On VA psychiatric examination in April 2011, the Veteran reported that he had children and that he had been married to his second spouse since 1998.  He reported sleep impairment and tiredness due to psychotropic medications, having nightmares 3-4 times per week, intrusive recollections during the daytime 2-3 times per month, and moderate anxiety attacks 2-3 times per month.  He reported daily irritability, forgetfulness, and anxiety.  He reported that he might stop working due to irritability and agitation on the job and that he had been sent home from work a couple of times in the past year due to his irritability.  He stated that he felt sad and depressed, that his energy is kind of low, and that his concentration is fair.  He reported some thoughts of harming others at work, but no one in particular, and had no intent or plans.  He denied hallucinations, paranoia, ideas of reference, and thought insertion/withdrawal, or broadcasting.  On examination, he was well groomed and had normal eye contact.  His psychomotor activity was slightly slowed.  Speech was fluent but was not spontaneous and he was not talkative.  His attitude toward the examiner was polite, engaged, forthcoming, and unguarded.  His affect was constricted, tense, and anxious, but he smiled briefly at times.  His attention was intact.  He spelled world forwards and backwards and his orientation was intact to person, place, and time.  His thought processes were linear, goal directed, and without flight of ideas or lose associations.  His thought content was reality based and he had no delusions or hallucinations.  His judgment was good, his intelligence was average, and his insight was good.  There were no homicidal or suicidal thoughts or inappropriate behaviors.  Remote memory was intact, he recalled 2/3 objects at 5 minutes, and his immediate memory was intact.  

On VA evaluations in September 2011, April 2012 and February 2013, the Veteran had a normal mood and affect and was oriented times 3.  

On private psychiatric evaluation in March 2012, the reported depression off and on.  In February 2013, the Veteran's private psychiatrist found the Veteran to have eye contact and to be cooperative and alert.  The Veteran reported panic attack 1-2 times per week.  He could concentrate and was oriented times 3.  His mood was euthymic and normal.  His thought processes were linear and goal directed.  His GAF was 45.  
 
In April 2013, the Veteran's private psychiatrist found the Veteran to have eye contact and be cooperative and alert.  He could concentrate and was oriented times 3, and he had intact recent memory.  He was depressed, irritable, labile, and blunted in mood.  The Veteran reported panic attacks 1-2 times per week.  His thought processes were linear and goal directed.  His GAF was 45.  
 
On VA psychiatric examination in October 2013, the examiner reviewed recent psychiatric treatment reports.  The Veteran was accompanied by his wife.  The Veteran reported that he reads the newspaper, takes care of his 2 year old granddaughter for an hour often, washes dishes after supper, watches sports, reads the Bible, attends Bible study one day a week for an hour, takes care of the backyard together with his wife, grocery shops with her, and spends time on the internet.  If he gets a chance, he will go to sports events.  The past Saturday, he had gone to a college football game.  Once or twice a week, he would have nightmares.  He and his wife would occasionally go out on weekends to eat, and go to a game with his neighbor, and he would go to church on Sundays.  He visited family members on weekends and would take his sister to stores, etc.  He reported avoiding loud, noisy places.  He preferred his wife to drive because he sometimes missed turns.  The Veteran was noted to be working up to 30 hours per week, depending on the availability of work.  

On mental status examination, the Veteran arrived on time and was casually dressed, clean, and alert.  He was oriented times 3 and pleasant and cooperative during the interview.  There was no psychomotor agitation or retardation noted.  His mood was anxious and his affect was constricted and congruent.  Speech had regular rate, amount, rhythm, and volume, and he had no homicidal or suicidal ideation, active hallucinations, frank delusions or obsessions.  His thought process was logical and goal directed; his memory, attention, and concentration were mildly impaired; and he had fair insight and judgment.  He and his wife denied any history of overspending or financial indiscretions.  

The examiner noted that the Veteran's wife reported a number of cognitive problems and the Veteran performed poorly on a diagnostic test such that a cognitive disorder was diagnosed.  The examiner indicated that the symptoms could be differentiated from those related to PTSD and the problems such as poor memory and attention were attributed to cognitive disorder and not PTSD.  The examiner characterized the Veteran's symptoms as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that the Veteran's symptoms were controlled by medication, best summarized his level of occupational and social impairment.  The examiner assigned a GAF score of 59.  

Based on the evidence, the Board concludes that a 50 percent rating is warranted for the Veteran's PTSD during the entire rating period.  In April 2011, the Veteran reported experiencing panic attacks 2-3 times per month.  In 2013, he reported the frequency had increased to 1-2 times per week.  The April 2011 VA examiner characterized the Veteran's impairment as resulting in deficiencies in judgment, thinking, family relations, work, mood, or school which is commensurate with the criteria warranting a 70 percent rating.  However, at the same time, the examiner assigned a GAF score of 55, which is indicative of moderate symptoms or moderate impairment in social or occupational functioning.  In contrast, the October 2013 VA examiner characterized the Veteran's impairment as resulting in decreased work efficiently and ability to perform occupational tasks only during periods of significant stress; a description that would warrant a 10 percent rating.  However, that examiner assigned a GAF score of 59, also indicative of moderate impairment.  

The evidence shows that the Veteran continues to be employed without missing much work due to psychiatric problems, takes care of a granddaughter, and goes out to eat, for church and Bible study, for sports, and to help his wife and sister shop.  He does chores around the house.  Additionally, on examinations, his thought processes and judgment are good, and his mood has been normal at times.  During the course of the appeal, the GAF scores assigned have been between 45 and 59, indicative of moderate to serious symptoms.  The Board finds that overall, the impairment caused by the PTSD symptoms (e.g., panic attacks 1-2 times per week, impaired judgment and mood) is similar to that contemplated by a 50 percent rating.  Although one examiner characterized the impairment as resulting in deficiencies in most areas, that examiner also assigned a GAF score which is more indicative of moderate symptoms.  There is no indication that the Veteran experiences the frequency, severity or duration of the reported symptoms such that his level of impairment would be more closely analogous to that contemplated by a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  

Other considerations

The discussion above shows that the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Although there is evidence of difficulties with employment, there is no evidence of unemployability.  The Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of a total rating for compensation based on individual unemployability (TDIU) is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


